Case 5:19-cv-02487-GW-SHK Document 1 Filed 12/27/19 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     phylg@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Frank Soto,                             Case No.

12               Plaintiff,
                                               Complaint For Damages And
13       v.                                    Injunctive Relief For Violations
                                               Of: American’s With Disabilities
14     Arturo Castaneda, in individual         Act; Unruh Civil Rights Act
       and representative capacity as
15     trustee under the Castaneda Trust
       dated May 27, 2015;
16     Martha Castaneda, in individual
       and representative capacity as
17     trustee under the Castaneda Trust
       dated May 27, 2015;
18     A M Castaneda, Incorporated, a
       California Corporation; and Does 1-
19     10,

20               Defendants.

21
22         Plaintiff Frank Soto complains of Arturo Castaneda, in individual and

23   representative capacity as trustee under the Castaneda Trust dated May 27,

24   2015; Martha Castaneda, in individual and representative capacity as trustee

25   under the Castaneda Trust dated May 27, 2015; A M Castaneda,

26   Incorporated, a California Corporation; and Does 1-10 (“Defendants”), and

27   alleges as follows:

28


                                           1

     Complaint
Case 5:19-cv-02487-GW-SHK Document 1 Filed 12/27/19 Page 2 of 7 Page ID #:2




 1     PARTIES:
 2     1. Plaintiff is a California resident with physical disabilities. He suffers
 3   from dystonia and uses a wheelchair for mobility.
 4     2. Defendants Arturo Castaneda and Martha Castaneda, in individual and
 5   representative capacity as trustee under the Castaneda Trust dated May 27,
 6   2015, owned the real property located at or about 56547 Twentynine Palms
 7   Hwy., Yucca Valley, California, in June 2019.
 8     3. Defendants Arturo Castaneda and Martha Castaneda, in individual and
 9   representative capacity as trustee under the Castaneda Trust dated May 27,
10   2015, own the real property located at or about 56547 Twentynine Palms
11   Hwy., Yucca Valley, California, currently.
12     4. Defendant A M Castaneda, Incorporated owned Castenada’s Mexican
13   Food located at or about 56547 Twentynine Palms Hwy., Yucca Valley,
14   California, in June 2019.
15     5. Defendant A M Castaneda, Incorporated owns Castenada’s Mexican
16   Food (“Restaurant”) located at or about 56547 Twentynine Palms Hwy.,
17   Yucca Valley, California, currently.
18     6. Plaintiff does not know the true names of Defendants, their business
19   capacities, their ownership connection to the property and business, or their
20   relative responsibilities in causing the access violations herein complained of,
21   and alleges a joint venture and common enterprise by all such Defendants.
22   Plaintiff is informed and believes that each of the Defendants herein,
23   including Does 1 through 10, inclusive, is responsible in some capacity for the
24   events herein alleged, or is a necessary party for obtaining appropriate relief.
25   Plaintiff will seek leave to amend when the true names, capacities,
26   connections, and responsibilities of the Defendants and Does 1 through 10,
27   inclusive, are ascertained.
28


                                            2

     Complaint
Case 5:19-cv-02487-GW-SHK Document 1 Filed 12/27/19 Page 3 of 7 Page ID #:3




 1     JURISDICTION & VENUE:
 2     7. The Court has subject matter jurisdiction over the action pursuant to 28
 3   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 4   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 5     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 6   of action, arising from the same nucleus of operative facts and arising out of
 7   the same transactions, is also brought under California’s Unruh Civil Rights
 8   Act, which act expressly incorporates the Americans with Disabilities Act.
 9     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
10   founded on the fact that the real property which is the subject of this action is
11   located in this district and that Plaintiff's cause of action arose in this district.
12
13     FACTUAL ALLEGATIONS:
14     10. Plaintiff went to the Restaurant in June 2019 with the intention to avail
15   himself of its goods or services and to assess the business for compliance with
16   the disability access laws.
17     11. The Restaurant is a facility open to the public, a place of public
18   accommodation, and a business establishment.
19     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
20   to provide accessible dining surfaces in conformance with the ADA Standards
21   as it relates to wheelchair users like the plaintiff.
22     13. On information and belief, the defendants currently fail to provide
23   accessible dining surfaces.
24     14. This barrier relates to and impacts the plaintiff’s disability. Plaintiff
25   personally encountered this barrier.
26     15. By failing to provide accessible facilities, the defendants denied the
27   plaintiff full and equal access.
28     16. The failure to provide accessible facilities created difficulty and


                                               3

     Complaint
Case 5:19-cv-02487-GW-SHK Document 1 Filed 12/27/19 Page 4 of 7 Page ID #:4




 1   discomfort for the Plaintiff.
 2     17. The defendants have failed to maintain in working and useable
 3   conditions those features required to provide ready access to persons with
 4   disabilities.
 5     18. The barriers identified above are easily removed without much
 6   difficulty or expense. They are the types of barriers identified by the
 7   Department of Justice as presumably readily achievable to remove and, in fact,
 8   these barriers are readily achievable to remove. Moreover, there are numerous
 9   alternative accommodations that could be made to provide a greater level of
10   access if complete removal were not achievable.
11     19. Plaintiff will return to the Restaurant to avail himself of its goods and to
12   determine compliance with the disability access laws once it is represented to
13   him that the Restaurant and its facilities are accessible. Plaintiff is currently
14   deterred from doing so because of his knowledge of the existing barriers and
15   his uncertainty about the existence of yet other barriers on the site. If the
16   barriers are not removed, the plaintiff will face unlawful and discriminatory
17   barriers again.
18     20. Given the obvious and blatant nature of the barriers and violations
19   alleged herein, the plaintiff alleges, on information and belief, that there are
20   other violations and barriers on the site that relate to his disability. Plaintiff will
21   amend the complaint, to provide proper notice regarding the scope of this
22   lawsuit, once he conducts a site inspection. However, please be on notice that
23   the plaintiff seeks to have all barriers related to his disability remedied. See
24   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
25   encounters one barrier at a site, he can sue to have all barriers that relate to his
26   disability removed regardless of whether he personally encountered them).
27
28


                                               4

     Complaint
Case 5:19-cv-02487-GW-SHK Document 1 Filed 12/27/19 Page 5 of 7 Page ID #:5




 1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 3   Defendants.) (42 U.S.C. section 12101, et seq.)
 4     21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.
 7     22. Under the ADA, it is an act of discrimination to fail to ensure that the
 8   privileges, advantages, accommodations, facilities, goods and services of any
 9   place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,    facilities,   privileges,    advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to the
25                maximum extent feasible, the path of travel to the altered area and
26                the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                             5

     Complaint
Case 5:19-cv-02487-GW-SHK Document 1 Filed 12/27/19 Page 6 of 7 Page ID #:6




 1     23. When a business provides facilities such as dining surfaces, it must
 2   provide accessible dining surfaces.
 3     24. Here, accessible dining surfaces have not been provided.
 4     25. The Safe Harbor provisions of the 2010 Standards are not applicable
 5   here because the conditions challenged in this lawsuit do not comply with the
 6   1991 Standards.
 7     26. A public accommodation must maintain in operable working condition
 8   those features of its facilities and equipment that are required to be readily
 9   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
10     27. Here, the failure to ensure that the accessible facilities were available
11   and ready to be used by the plaintiff is a violation of the law.
12
13   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
14   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
15   Code § 51-53.)
16     28. Plaintiff repleads and incorporates by reference, as if fully set forth
17   again herein, the allegations contained in all prior paragraphs of this
18   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
19   that persons with disabilities are entitled to full and equal accommodations,
20   advantages, facilities, privileges, or services in all business establishment of
21   every kind whatsoever within the jurisdiction of the State of California. Cal.
22   Civ. Code §51(b).
23     29. The Unruh Act provides that a violation of the ADA is a violation of the
24   Unruh Act. Cal. Civ. Code, § 51(f).
25     30. Defendants’ acts and omissions, as herein alleged, have violated the
26   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
27   rights to full and equal use of the accommodations, advantages, facilities,
28   privileges, or services offered.


                                              6

     Complaint
Case 5:19-cv-02487-GW-SHK Document 1 Filed 12/27/19 Page 7 of 7 Page ID #:7




 1      31. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 2   discomfort or embarrassment for the plaintiff, the defendants are also each
 3   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 4   (c).)
 5
 6             PRAYER:
 7             Wherefore, Plaintiff prays that this Court award damages and provide
 8   relief as follows:
 9           1. For injunctive relief, compelling Defendants to comply with the
10   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
11   plaintiff is not invoking section 55 of the California Civil Code and is not
12   seeking injunctive relief under the Disabled Persons Act at all.
13           2. Damages under the Unruh Civil Rights Act, which provides for actual
14   damages and a statutory minimum of $4,000 for each offense.
15           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
16   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
17
     Dated: December 19, 2019             CENTER FOR DISABILITY ACCESS
18
19
                                          By:
20
                                          ____________________________________
21
                                                 Russell Handy, Esq.
22                                               Attorney for plaintiff

23
24
25
26
27
28


                                                7

     Complaint
